STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 February 9, 2016
              Plaintiff-Appellee,

v                                                                No. 323224
                                                                 Saginaw Circuit Court
ANESTACIO TENEYUQUE,                                             LC No. 13-039188-FH

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 323232
                                                                 Saginaw Circuit Court
JULIAN VINCENT TENEYUQUE                                         LC No. 13-039187-FH

              Defendant-Appellant.


Before: BOONSTRA, P.J., and K. F. KELLY and MURRAY, JJ.

PER CURIAM.

        Defendants in these consolidated1 cases are brothers who were tried together on charges
arising from a string of home invasions committed in February and March of 2013. A jury
convicted Anestacio Teneyuque (Docket No. 323224) of two counts of receiving and concealing
stolen goods valued between $1,000 and $20,000, MCL 750.535(3)(a), two counts of second-
degree home invasion, MCL 750.110a(3), and two counts of conspiracy to commit second-
degree home invasion, MCL 750.110a(3), MCL 750.157a. The same jury convicted Julian
Teneyuque (Docket No. 323232) of four counts of second-degree home invasion,
MCL 750.110a(3), four counts of conspiracy to commit second-degree home invasion,
MCL 750.110a(3), MCL 750.157a, one count each of first-degree home invasion,


1
  People v Teneyuque, unpublished order of the Court of Appeals, issued August 27, 2014
(Docket Nos. 323232, 323224).

                                              -1-
MCL 750.110a(2), and conspiracy to commit first-degree home invasion, MCL 750.110a(2),
MCL 750.157a, three counts of receiving and concealing stolen goods valued between $1,000
and $20,000, MCL 750.535(3)(a), eleven counts of possession of a firearm while committing or
attempting to commit a felony (felony-firearm), MCL 750.227b, five counts of felon in
possession of a firearm, MCL 750.224f, and five counts of receiving and concealing stolen
firearms, MCL 750.535b. Defendants appeal by right. We affirm.

                  I. PERTINENT FACTS AND PROCEDURAL HISTORY

      The charges against defendants arise from six home invasions in the City of Saginaw or
Saginaw Township that occurred between February 25, 2013 and March 23, 2013:

       February 25, 2013 – 2667 Moonglow Dr.

       March 11, 2013 – 1060 Wilson St.

       March 11, 2013 – 3017 West Genesee

       March 16, 2013 – 730 Plymouth Rd.

       March 18, 2013 – 3349 West Wintergreen

       March 23, 2013 – 5933 Birchcrest Dr.

The victimized homeowners testified at defendants’ trial that the home invaders made away with
jewelry, guns, tools, and an assortment of electronics—primarily televisions, cameras, gaming
systems, and laptop computers.

        Employees of Thomas T Jewelers, Columbus Coin Exchange, and the now-defunct
International Gold and Silver testified that, on or immediately after the dates on which the home
invasions occurred, they purchased jewelry from codefendant Julian Teneyuque, his sister Erica
Teneyuque, their cousin Alejandro “Alex” Teneyuque, or Julian’s then-girlfriend, Jessica Long.2
Veronica Goergen, a 21-year employee of Thomas T. Jewelers, testified that she paid Erica, on
February 26, 2013, the day after the first home invasion, $200 for a 14-carat gold men’s ring
with a half-carat of small diamonds, and a 10-carat gold ring with 15 small diamonds, and on
March 11, 2013, the date of the second home invasion, $743 for jewelry that included several 9-
carat gold pieces. Goergen testified that anything less than 10-carat gold is not considered gold
in the United States, but that 9-carat gold is common in England. One of the victims of the
second home invasion testified that among the items stolen from his home on March 11, 2013
were several pieces of 9-carat gold jewelry purchased in England.




2
 Erica Teneyuque, Alex Teneyuque, and Jessica Long were prosecuted separately. In order to
avoid confusion, we will henceforth refer to the Teneyuques by their first names.

                                               -2-
        Michelle Kerr of Columbus Coin Exchange testified that on March 12, 2013, the day
after the second home invasion, Julian came into her store accompanied by a woman and sold
Kerr a 14-carat gold fashion ring, a 10-carat gold fashion ring, and a tennis bracelet. Victoria
Gamez of the now-closed International Gold and Silver testified that, on March 16, 2013, the day
of the fourth home invasion, she paid Erica approximately $2,650 in two transactions for yellow
gold jewelry. Erica was accompanied by Julian during the first transaction and Alex during the
second. Both transactions were recorded on security video that was played for the jury. Finally,
on March 19, 2013, the day after the fifth home invasion, Gamez purchased jewelry from Long
for $650.

        The string of home invasions ended with the March 23, 2013 home invasion at 5933
Birchcrest Drive. Kylie Anderson lived at the address and testified that, on the morning of the
home invasion, she and her aunt left separately around 10:15 a.m. Anderson said that she
returned home no later than 11:45 a.m., and found that someone had entered the garage through a
window, had entered the house through a door that led from the garage into the kitchen, and had
stolen several items, including a gold ring with a Mercedes Benz symbol, two laptop computers,
a PlayStation 3, and a digital camera. Cameron Lynn, who lived across the street from
Anderson, testified that, after she learned of the home invasion, she told Anderson that she saw
an unfamiliar blue and yellow car drive slowly past the house at least three times between 8:00
a.m. and 10:30 a.m. that morning. This information was conveyed to the police, who shortly
thereafter stopped a car matching Lynn’s description, which Lynn later identified as the car she
had seen.

       The occupants of the car were Anestacio, Erica, Alex, and Dale Carlton, all four of whom
were arrested. Inside the car, police found jewelry in a cup holder on the console, and a gold
ring with a Mercedes Benz symbol in a plastic bag “stuffed in the rear seat between the backrest
and the seat itself.” Search warrants executed at the residences of Alex and Erica uncovered
items stolen during the Moonglow, Genesee, and Wilson home invasions. A search warrant
executed at Long’s residence on the evening of March 25, 2013 uncovered items taken during
the Plymouth, Wilson, Genesee, and Wintergreen home invasions.

        At trial, Long was the prosecution’s key witness. At the time of the trial, she was in the
Bay County jail awaiting sentencing on charges of receiving and concealing stolen goods that
arose from her participation in the home invasions. Long testified that about two weeks after she
and Julian had resumed their prior relationship in early March of 2013, Julian brought some
items into her house that she thought he could not have afforded to purchase with the income he
earned from his job at a car wash, and which Julian told her he had gotten from people’s houses.
She said that Julian used her van to bring such property to her house five or six times, each time
accompanied either by Anestacio or Alex, and that Julian split the property with whomever was
with him. She remembered Anestacio bringing a red Wii game system to the house, but could
not remember any of the other items he brought. A red Wii was taken during the home invasion
of 3349 West Wintergreen. She remembered Julian explaining that they chose a target based on
who was not home or who was just leaving home, but could not recall whether Anestacio was
present during the explanation.

       Long testified that she was arrested on March 25, 2013, when a search warrant executed
at her house uncovered goods stolen during the Plymouth, Wilson, Genesee, and Wintergreen

                                               -3-
home invasions. She acknowledged prior, unrelated convictions for retail fraud and larceny in a
building, and said that she had purchased, used, and sold property in the instant case that she
knew or thought to be stolen. She admitted that she was outside International Gold and Silver
while Julian, Erica, and Alex were inside selling jewelry, that she had sold jewelry to
International Gold and Silver at Julian’s request, and that she had accompanied Erica and Julian
when they sold jewelry to Thomas T. Jewelers. She also admitted that she contacted her
stepfather and asked if he was interested in buying hunting rifles that Julian had brought to her
house, which rifles had been taken during the home invasion on Plymouth Rd. Thomas Zazo,
the brother of Long’s stepfather, testified that he purchased two of the guns from Julian, but
could not identify Julian at trial.

         Long denied that her testimony was motivated by vengeance. She said that, after
consulting with her lawyer, she decided to tell the police what she knew, primarily in order to
clear her name. Long said that she was not promised anything in return for her testimony and
that, at the time she spoke to police, she had hoped, rather than expected, to receive some sort of
consideration at sentencing.

         James Rich, a police officer with the Saginaw Township Police Department and a
certified evidence technician, testified that he dusted the garage window frame, glass, screen, and
window crank for prints, as well as some of the surfaces inside 5933 Birchcrest Dr. and lifted a
number of prints from two televisions left in the house. Kenneth Binder testified as an expert in
fingerprint and palm print analysis and comparison that he was able to identify only one latent
print, that it was a palm print taken from the garage window, and that it belonged to Alex.

        At the close of the prosecution’s case-in-chief, both codefendants moved for a directed
verdict. The trial court denied both motions, acknowledging that the credibility of the witnesses
was a matter for the jury to determine, and concluding that Long’s testimony tied the evidence
together and provided sufficient reason to submit the matter to the jury. The jury convicted
Julian of all charges, and convicted Anestacio of the charges related to 3349 West Wintergreen
and 5933 Birchcrest Dr., but acquitted him of the charges related to 1060 Wilson St.

                           II. DOCKET NO. 323224 (ANESTACIO)
                                   A. DIRECTED VERDICT

        Anestacio argues first that the trial court erred in denying his motion for a directed
verdict, because no direct evidence established that he had entered or conspired to enter any of
the houses where the home invasions had occurred. We disagree.

        When reviewing a trial court’s decision on a motion for a directed verdict, we review the
record de novo to determine whether the evidence presented by the prosecution, viewed in the
light most favorable to the prosecution, could persuade a rational trier of fact that the essential
elements of the crime charged were proved beyond a reasonable doubt. People v Gillis, 474
Mich. 105, 113; 712 NW2d 419 (2006); People v Lemmon, 456 Mich. 625, 634; 576 NW2d 129
(1998).



                                                -4-
       Anestacio was convicted of two counts of violating MCL 750.110a(3), which states:

       A person who breaks and enters a dwelling with intent to commit a felony,
       larceny, or assault in the dwelling, a person who enters a dwelling without
       permission with intent to commit a felony, larceny, or assault in the dwelling, or a
       person who breaks and enters a dwelling or enters a dwelling without permission
       and, at any time while he or she is entering, present in, or exiting the dwelling,
       commits a felony, larceny, or assault is guilty of home invasion in the second
       degree.

        He was also convicted of conspiring with one or more persons to commit second-degree
home invasion. MCL 750.110a(3); MCL 750.157a. Conspiracy is a specific-intent crime that
“requires both the intent to combine with others and the intent to accomplish the illegal
objective.” People v Mass, 464 Mich. 615, 629; 628 NW2d 540 (2001).

        Anestacio correctly observes that plaintiff presented no direct evidence placing him
inside the burglarized homes. However, the elements of a crime may be established by
circumstantial evidence. People v Schultz, 246 Mich. App. 695, 702; 635 NW2d 491 (2001). In
the instant case, Long testified that Julian dropped things off at her house that he could not have
afforded with the income he received from the car wash, and that Anestacio was with him on
three such occasions. She remembered testifying at the preliminary examination that Anestacio
said “I got this,” implying that he took one of the pieces of property, and she recalled that one of
the items Anestacio brought to her house was a red Wii. A red Wii was taken during the home
invasion of 3349 West Wintergreen. Viewed in the light most favorable to the prosecution,
Gillis, 474 Mich. at 113; Lemmon, 456 Mich. at 634, a rational juror could infer from Long’s
testimony that Anestacio conspired with Julian to enter the Wintergreen home, entered the
Wintergreen home, and stole a red Wii. In addition, jurors could also conclude from Nicki
White’s testimony that Anestacio tried to sell her a laptop and a PlayStation that he had earlier
stolen from 5933 Birchcrest Dr. Furthermore, a rational juror could conclude from White’s
testimony and Binder’s identification of Alex’s palm print at the scene that Anestacio and Alex
conspired to commit, and did commit, the Birchcrest home invasion. The credibility of Long and
White was the pivotal issue, and this was an issue for the jury to decide. People v Peña, 224
Mich. App. 650, 659; 569 NW2d 871 (1997). If the jurors believed the witnesses and the
reasonable inferences drawn therefrom, Schultz, 246 Mich. App. at 702, along with other evidence
presented at trial, this was sufficient to establish the elements of home invasion and conspiracy to
commit home invasion beyond a reasonable doubt. Therefore, the trial did not err in denying
Anestacio’s motion for a directed verdict.




                                                -5-
                                 B. PROSECUTORIAL ERROR

        Anestacio next contends that the prosecution committed reversible error3 by asking Long
to give her opinion on defendants’ guilt with regard to the receiving and concealing stolen goods
charges. We disagree.

        Defense counsel objected to the prosecution’s question after it had been answered;
although the trial court sustained the objection, counsel did not request that the answer be
stricken; counsel therefore failed to preserve this issue for appellate review. MRE 103(a)(1); see
also People v Jones, 468 Mich. 345, 354-355; 662 NW2d 376 (2003) (“[T]o be timely, an
objection should be interposed between the question and the answer . . . to give the trial court an
opportunity to correct the error.”). Therefore, our review is limited to ascertaining whether there
was plain error that affected substantial rights. People v Brown, 279 Mich. App. 116, 134; 755
NW2d 664 (2008). “To avoid forfeiture of an unpreserved, nonconstitutional plain error, the
defendant bears the burden of establishing that: (1) error occurred, (2) the error was plain, i.e.,
clear or obvious, and (3) the plain error affected substantial rights.” Jones, 468 Mich. at 355.
Reversal is warranted only when plain error resulted in the conviction of an innocent person, or
seriously affected the fairness, integrity, or public reputation of the proceedings. People v
Unger, 278 Mich. App. 210, 235; 749 NW2d 272 (2008).

       Anestacio bases his claim of error on the following exchange:

                Prosecution: So, obviously, during that month of March 2013 it became
       obvious to you that these guys were bringing in property to your house that were
       [sic] from other people, correct?

               Long: Yes.

         It is impermissible for a witness to express her opinion regarding a defendant’s guilt or
innocence. People v Fomby, 300 Mich. App. 46, 53; 831 NW2d 887 (2013). The fact that the
trial court sustained defense counsel’s objection to the question arguably establishes that the
prosecution committed plain error by asking Long to give her opinion on an ultimate issue about
which she had no personal knowledge. See MRE 701 (stating that nonexpert testimony in the
form of opinions or inferences is limited to opinions and inferences rationally based on the
witness’s perception). The question, therefore, is whether this plain error affected Anestacio’s
substantial rights. Jones, 468 Mich. at 355. “To establish that a plain error affected substantial
rights, there must be a showing of prejudice, i.e., that the error affected the outcome of the lower-
court proceedings.” Id. at 356. Reversal is warranted only when plain error resulted in the



3
 Anestacio categorizes his claim as one of “prosecutorial misconduct,” a categorization to which
plaintiff takes issue, preferring the term “prosecutorial error.” As we have previously stated that
“prosecutorial misconduct” is more appropriate for conduct that is illegal or violates the rules of
professional conduct, People v Cooper, 309 Mich. App. 74, 87-88; 867 NW2d 452 (2015), we
will refer to Anestacio’s claim as one of “prosecutorial error.”

                                                -6-
conviction of an innocent person, or seriously affected the fairness, integrity, or public reputation
of the proceedings. Unger, 278 Mich. App. at 235.

        Our review of the record leads us to conclude that Anestacio has failed to meet his burden
of establishing that the prosecution’s error affected the outcome of the proceedings. Jones, 468
Mich. at 356. The trial court sustained defense counsel’s objection to the question and, although
defense counsel did not ask the trial court to strike Long’s answer, the record does not suggest
that the jury was unduly influenced by the exchange. At the start of the trial, the trial court
informed the jurors that it was their job to determine the facts in the case and to determine how
much they believe of what each witness said, and repeated these statements in its closing
instructions to the jury. We presume that jurors follow the trial court’s instructions. People v
Gayheart, 285 Mich. App. 202, 210; 776 NW2d 330, (2009). In the absence of any evidence or
argument to the contrary, it is reasonable to presume that the jurors in the instant case followed
their instructions and decided for themselves whether the items Julian and Anestacio brought to
Long’s house were stolen.

        Moreover, even if the trial court had stricken the testimony at issue, there was sufficient
evidence from which a rational juror could reasonably infer that Anestacio received and
concealed stolen goods. Long testified that Julian and Anestacio brought things to her house that
she knew were not Julian’s, and that among the items Anestacio brought to her house was a red
Wii. Mary Lagalo testified that a red Wii was taken during the home invasion of her home at
3349 West Wintergreen. In addition, White testified that Anestacio tried to sell her a laptop and
a PlayStation on the same morning that Anderson said her laptop and PlayStation were stolen
from 5933 Birchcrest Dr. The testimony of Long, Lagalo, White, and Anderson, if believed by
the jury, is sufficient to allow a rational trier of fact to infer beyond a reasonable doubt that
Anestacio was guilty of receiving and concealing goods that were stolen. Consequently, there is
no evidence to support the conclusion that the above-quoted exchange seriously affected the
fairness, integrity, or public reputation of the proceedings or resulted in the conviction of any
innocent person, Unger, 278 Mich. App. at 235.

                              III. DOCKET NO. 323232 (JULIAN)
                                 A. PROSECUTORIAL ERROR

        Julian first claims that he was denied a fair trial when the prosecution vouched for Long’s
credibility during closing argument and rebuttal. This issue is unpreserved because defense
counsel did not object to the prosecution’s comments and request a curative instruction. People
v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). Therefore, our review is limited to
determining whether there was plain error that affected Julian’s substantial rights. Brown, 279
Mich. App. at 134. Reversal is warranted only when plain error resulted in the conviction of an
innocent person, or seriously affected the fairness, integrity, or public reputation of the
proceedings. Unger, 278 Mich. App. at 235.

        The prosecution may not vouch for the credibility of a witness by implying or stating that
it has some special knowledge that the witness is testifying truthfully. People v Bahoda, 448
Mich. 261, 276; 531 NW2d 659 (1995); People v Seals, 285 Mich. App. 1, 22; 776 NW2d 314
(2009). However, a prosecutor may argue from the facts in evidence that a witness is worthy of

                                                -7-
belief, Seals, 285 Mich. App. at 22, and that a witness should be believed. People v Wise, 134
Mich. App. 82, 104; 351 NW2d 255 (1984).

       Julian bases his claim of error on the following comments made during the prosecution’s
closing and rebuttal arguments:

               Listening to her jail phone conversations it’s pretty clear she was scared
       and wanted to get home to her kids. There is no vengeance in this case with
       regard to Jessica’s testimony. And there hasn’t been any motive to lie about
       either Julian or Anestacio. She came clean because she wanted to be home with
       her kids.

              Jessica’s testimony is believable because she implicates herself. . . .
       Certainly if she was vengeful, or wanting to make things up, she could have
       embellished and really tried to nail them on the statements she overheard.

               Certainly if she was lying and out to get these people she would have
       embellished those statements and made them more effective in this case for her in
       her testimony. But that is why she is credible, because she testified to only what
       she could remember.

       . . . And did it sound on those phone calls that she was setting him up in any way?
       No, it doesn’t. All those phone calls show is that she was afraid of being away
       from her kids and going to prison. And that she knew she wasn’t responsible for
       these things. And that she was going to tell the truth to the police.

              But taking into account the jail phone calls, of how Jessica Long reacted
       when she heard her baby’s voice, and listened to the charges that were on her
       account, you can—that leads you to believe that she decided to come clean.

               Her testimony with regard to the defendant’s statements, Julian’s
       statements of admitting that he was going into people’s houses, and her testimony
       with regard to Anestacio’s statement about when he was discussing the property
       or; I got this. Meaning he got it from one of the houses. That is credible based on
       everything you have heard in this case. That corroborates her.

        We conclude that the prosecution did not imply that it had special knowledge that Long
was testifying truthfully. Bahoda, 448 Mich. at 276. The prosecution’s statements answered
defense counsel’s theory that Long had an ulterior motive for testifying, and argued from the
facts that Long was worthy of belief. Seals, 285 Mich. App. at 22. In his opening statement,
Julian’s counsel stated that Long and Julian had a stormy relationship, and that it was “payback
time for her against Julian.” During his cross-examination of Long, Julian’s counsel asked
questions implying that Long’s relationship with Julian was strained around the time her house
was searched. The first, fourth, and fifth above-quoted statements respond to defense counsel’s
argument and find support in the record of Long’s trial testimony. In the second and third above-
quoted statements, the prosecution suggests that Long may be believed because she testified to
her own involvement and only to what she remembered. These statements also find support in
the record: Long admitted prior convictions for retail fraud and larceny in a building, and that
                                               -8-
she had purchased, used, and sold property in this case that she knew or thought was stolen, and
she frequently admitted that she did not know or could not recall details from events that
occurred in 2013. In the sixth statement, the prosecution merely invites the jury to find Long
worthy of belief because her testimony regarding defendants’ activities is corroborated by the
testimony of other witnesses. Julian has not argued, and we do not find, that this statement
misrepresents the record.

        Based on the foregoing, we conclude that Julian’s due process rights were not violated
because the prosecution did not err by vouching for or bolstering Long’s credibility. The
prosecution argued that Long was worthy of belief, Seals, 285 Mich. App. at 22, and based its
argument for her credibility on the testimonial and physical evidence admitted at trial, not on any
personal knowledge or factors external to the trial. Because we find no prosecutorial error, we
also find without merit Julian’s claim that his trial counsel was ineffective for failing to object to
the prosecution’s statements. Strickland v Washington, 466 U.S. 668, 688, 694; 104 S. Ct. 2052; 80
L. Ed. 2d 674 (1984); People v Crews, 299 Mich. App. 381, 401; 829 NW2d 898 (2013).

                    B. IMPROPER LAY WITNESS OPINION TESTIMONY

        Julian next argues that he was denied a fair trial by the admission of the lay opinion
testimony of Adam Nothelfer, a police officer with the Saginaw Township Police Department,
and that the officer’s testimony invaded the jury’s authority to interpret the evidence. We
disagree. Because defense counsel did not object to the officer’s testimony, this issue is
unpreserved. People v Metamora Water Serv, Inc, 276 Mich. App. 376, 383; 741 NW2d 61
(2007). Therefore, our review is limited to determining whether there was plain error that
affected Julian’s substantial rights. Brown, 279 Mich. App. at 134. Reversal is warranted only
when plain error resulted in the conviction of an innocent person, or seriously affected the
fairness, integrity, or public reputation of the proceedings. Unger, 278 Mich. App. at 235.

        Nothelfer testified as a lay witness that he observed “two different shoe patterns” at the
Wilson Street home invasion, and concluded that they were from two separate shoe prints. He
also testified that he saw “two different tread patterns” from the Plymouth Street home invasion,
and he answered affirmatively when the prosecutor asked him if the evidence led him “to believe
that there were two suspects involved in this.” Several times during its closing argument, the
prosecution repeatedly referred to the “two sets of footprints” at the scene of some of the home
invasions. Julian contends that it was for the jury to determine how many sets of footprints were
at the scenes of the home invasions, that Nothelfer’s testimony was, therefore, inadmissible, and
that the prosecution’s reliance on the officer’s testimony seriously affected the fairness, integrity,
or public reputation of judicial proceedings such as to require reversal of Julian’s convictions.
We disagree.

        A witnesses who is not testifying as an expert may testify in the form of opinion or
inference if the witness’ opinion and inferences are “(a) rationally based on the perception of the
witness and (b) helpful to a clear understanding of the witness’ testimony or the determination of
a fact in issue.” MRE 701. Nothelfer was the evidence technician tasked with making castings
of the shoe prints at two of the home invasions, and distinguishing between the known and
unknown shoe prints. Consequently, his testimony about the number of unknown shoe prints or
tread patterns at the scene of the two home invasions where he was evidence technician was
                                                 -9-
rationally based on his perception of the shoe print castings he made. Furthermore, Nothelfer’s
explanation of how shoe-print photographs admitted into evidence displayed different lug
patterns on the bottom of the shoes was arguably helpful to a clear understanding of his
testimony regarding the different sets of shoe prints. For these reasons, we find that Nothelfer’s
testimony that his castings revealed two sets of unknown shoe prints at two of the home
invasions appears to satisfy the requirements of lay opinion testimony established by MRE 701.

        Further, even if Nothelfer’s extrapolation from the shoe-print evidence that two sets of
shoe prints implied two suspects was an impermissible inference not rationally based on his
perception, Julian fails to show how he was prejudiced by the testimony. First, the jury’s verdict
belies Julian’s suggestion that the jury abandoned its role as fact finder and gave undue
deference to the “personal opinion of an experienced police officer.” The trial court properly
instructed the jurors on their responsibility to determine the facts of the case, and we generally
presume that the jury will follow the trial court’s instructions. Gayheart, 285 Mich. App. at 210.
Additionally, this presumption is confirmed by the fact that the jury acquitted one of the
codefendants of the Wilson St. home invasion, one of the scenes about which Nothelfer testified.

        Second, even if the trial court had excluded or stricken Nothelfer’s testimony, the
testimony of other witnesses indicated the existence of a conspiracy to commit home invasion.
Long testified that Julian always brought goods to her house in the company of either Alex or
Anestacio. Melissa Schoenmeyer testified that when she returned home around 8:05 a.m. after
taking her children to school on February 25, 2013, she saw two men running out of her house,
one of them carrying a large black case. Sondra Dinninger said that around the same time, she
saw two men with backpacks walking behind the building where she worked, and one was
carrying a large black case. Sergeant Sadowski, an officer with the Saginaw Township Police
Department, testified that he and another officer traced two sets of tracks from Schoenmeyer’s
home on Moonglow, to the back of the building where Dinninger worked. Cameo Lynn testified
that there were at least three people in the blue and yellow car she saw on the morning of the
home invasion on Birchcrest. Thus, even without Nothelfer’s testimony, there was ample
evidence from which a rational factfinder could conclude that the prosecution had proved beyond
a reasonable doubt the elements of conspiracy to commit home invasion.

        There was no plain error in the admission of Nothelfer’s testimony, Brown, 279 Mich
App at 134, and even if there was, it cannot be shown to have seriously affected the fairness,
integrity or public reputation of judicial proceedings, Unger, 278 Mich. App. at 235. Finally,
because Nothelfer’s testimony satisfied the evidentiary requirements for lay witness opinion
testimony, trial counsel was not ineffective for failing to object to its admission. Strickland, 466
U.S. at 688; Crews, 299 Mich. App. at 401.

       Affirmed.



                                                             /s/ Mark T. Boonstra
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Christopher M. Murray


                                               -10-